—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of the Family Court, Orange County (Slobod, J.), dated December 14, 1993, made after a hearing, which terminated her parental rights upon finding that she had violated the terms and conditions set forth in an order of the same court dated January 22, 1991.
Ordered that the order is affirmed, without costs or disbursements.
The evidence adduced at the hearing to determine, inter alia, the mother’s compliance with certain "aftercare recommendations” promulgated pursuant to the Family Court’s order dated January 22, 1991, established that although the appellant was clearly apprised of the exact terms of the "aftercare recommendations”, she nevertheless failed to comply with at least several of the recommendations. Because, pursuant to the order dated January 22, 1991, strict compliance with all the terms and conditions of the "aftercare recommendations” was a condition of the the Family Court’s suspension of the termination of the appellant’s parental rights, the Family Court properly terminated her parental rights at this juncture. Mangano, P. J., Miller, Santucci and Hart, JJ., concur.